— Judgment, Supreme Court, New York County (Benjamin Altman, J.), rendered April 22, 1981, as amended February 25 and March 12, 2010, convicting defendant, after a jury trial, of robbery in the first degree, rape in the first degree and sodomy in the first degree, and sentencing him to an aggregate term of 6 to 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see *486People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of the victim’s history of prostitution and any alleged inconsistencies in her testimony.
We perceive no basis for reducing the sentence. Where defendant absconded during trial and was returned to court involuntarily over 30 years later, neither his age nor the fact that the crimes occurred many years ago warrant further leniency. Concur — Gonzalez, EJ., Acosta, Saxe, Richter and ManzanetDaniels, JJ.